Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Election/Restrictions
New claims 23-31 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
I.	Claims 11-22, drawn to a fiber optic apparatus comprising module guides arranged in a plurality of tiers, classified in G02B6/4455.
II.	Claim 23-31, drawn to a fiber optic apparatus comprising a chassis which comprises a shelf in a fiber optic equipment rack, classified in G02B6/4452.

The inventions are distinct, each from the other because of the following reasons:
Inventions II and I are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because Invention II does not require module guides in a stacked configuration defining a plurality of tiers.  The subcombination has separate utility such as a fiber optic apparatus without a chassis comprising a shelf.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 23-31 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

	

Response to Amendment
	Applicant’s Amendment filed on August 2, 2022 has been fully considered and entered.


Claim Rejections - 35 USC § 103
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 11-22 are rejected under 35 U.S.C. 102(e) as being unpatentable over Smrha et al. (US 2008/0175552 A1) in view of Coburn et al. (7,493,002 from Applicant’s Information Disclosure Statement).
Regarding claim 17, Smrha discloses a fiber optic apparatus, comprising: a chassis (12) configured to be disposed in an equipment rack (paragraph 0053), the chassis comprising opposite front and rear chassis ends that are spaced apart from one another in a longitudinal direction (Fig. 1); a plurality of module guides (66) disposed in the chassis, wherein the plurality of module guides are arranged in a stacked configurations defining a plurality of tiers; and a plurality of fiber optic modules (60) configured to move and be guided between a different pair of laterally spaced module guides of the plurality of module guides, wherein each fiber optic module of the plurality of fiber optic modules is configured to be independently movable in the longitudinal direction relative to the chassis, and wherein each tier of the plurality of tiers is configured to receive multiple fiber optic modules of the plurality of fiber optic modules; and wherein each fiber optic module of the plurality of fiber optic modules comprises a front end, a rear end, opposing sides, an interior, and a plurality of first fiber optic adapters (58) disposed through the front end.  
Still regarding claim 17, Smrha teaches the claimed invention except for an enclosed interior.  Coburn discloses a fiber optic module (10 in Figs. 1-2) comprising a front end, a rear end, opposing sides, an enclosed interior disposed intermediate to the front end and the rear end and intermediate to the opposing sides, and a plurality of fiber optic adapters (14) disposed through the front end.  Since both of the inventions relate to optical fiber management devices, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use the enclosed fiber optic module disclosed by Coburn in place of the adapter panel of Smrha for the purpose of providing additional protection for the optical fibers and reducing clutter by encasing the fibers within an enclosed module.  
Regarding claim 11, Smrha discloses at least one module guide of the plurality of module guides comprises a stop feature arranged to limit forward translation in the longitudinal direction of a fiber optic module of the plurality of fiber optic modules in paragraph 0033.  
Regarding claims 12 and 18, Smrha further discloses a chassis which comprises a rear section, and a rear portion of each module guide of the plurality of module guides defines at least one guide channel that is open on a rear end thereof to permit the plurality of fiber optic modules to be inserted into the plurality of module guides from the rear section of the chassis and to be guided toward the front chassis end in Fig. 1.  Coburn further discloses a fiber optic module (10 in Figs. 1-2) comprising fiber optic adapters (14) disposed through the front end and fiber optic adapters (16) disposed through the rear end.  The proposed combination of Smrha and Coburn teach the claimed invention except for specifically stating fiber optic modules permitted to be inserted from the rear chassis end and the front chassis end.  However, a module that has adapters at both the front and rear ends would benefit from being configured to be installed from both the rear chassis end and from the front chassis end and as such, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have fiber optic modules which are permitted to be inserted from the rear chassis end and the front chassis end in order to increase accessibility and to improve installation convenience.  
Regarding claim 13, Smrha discloses each fiber optic module of the plurality of fiber optic modules comprises at least one laterally extending protrusion configured to cooperate with the at least one module guide of the plurality of module guides in paragraph 0033.  
Regarding claim 14, Smrha discloses at least one fiber optic module of the plurality of fiber optic modules comprises a front module latch configured to interlock with a detent feature in paragraph 0033 which discloses that projections (a projection constitutes a latch since it interlocks with a detent for retaining the panel section) can be provided on the rail members 64 while detents can be formed in the guides 66.  
Regarding claims 15 and 16, the proposed combination of Smrha and Coburn teaches the claimed invention except for the module latch extending beyond the front end of the module and configured to be pulled inward to permit disengagement.  However, various types of latches are ubiquitous in the art of fiber optic devices and as such, one of ordinary skill in the art at the time of the invention would have found it obvious to dispose the latch at any position on the module including the front end and to have the latch configured to be pulled inward toward a medial portion of the at least one fiber optic module to permit disengagement in order to securely and efficiently lock and unlock the module.  
Regarding claims 19 and 20, Smrha discloses the plurality of first fiber optic adapters are configured to accept six duplex LC fiber optic connectors in paragraph 0025.
Regarding claim 21, Smrha discloses the chassis comprising a shelf for a fiber optic equipment rack in paragraph 0053.  The proposed combination of Smrha and Coburn teaches the claimed invention but does not specifically state the height of the chassis shelf and the plurality of adapters configured to support 144 optical connections.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to arrive at the claimed height and number of optical connections, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 22, Coburn further discloses a fiber optic module which comprises at least one second fiber optic adapter (16) disposed through the rear end of the fiber optic module, and optical fibers (36) establishing connections between the plurality of first fiber optic adapters and the at least one second fiber optic adapter in Figs. 1-2.


Response to Arguments
Applicant's arguments regarding claim 17, see pages 7-10, have been considered but are moot in view of the new grounds of rejection.
Applicant’s arguments regarding claim 21, see pages 10-12, have been considered but are not persuasive.  Applicant states that case law cannot be used as a per se rule, and that one of ordinary skill would not be motivated to achieve a shelf having a height of 1.75 inches because Smrha is void of any starting point for a shelf height.  However, the starting point is that the chassis of Smrha is used to house standard optical fibers.  Given that, one of ordinary skill would find it obvious to form the chassis to have a sufficient height to adequately accommodate the fiber components while not unnecessarily tall which would result in wasted space.  Additionally, Smrha discloses a dimension of an exposed opening in the top wall to be about 5 inches in paragraph 0051.  This is similar to and within the same order of magnitude of the claimed height of 1.75 inches.  The same reasoning also applies to Applicant’s assertion that it would not be obvious to arrive at the claimed 144 optical connections.  Paragraph 0030 of Smrha states that the adapter arrays shown in Fig. 1 contain 288 connection locations which is within the same order of magnitude as 144.  Paragraph 0025 states that instead of each adapter block including eight adapters, other number of adapters can be provided in an adapter block such as four adapters.  An embodiment can easily be derived from the disclosure of Smrha with the same number of panels and adapter blocks, but half the number of adapters in each block, which would result in exactly 144 connections.  Smrha has more than provided a starting point for one of ordinary skill to arrive at the claimed 144 optical connections.  Thus, an explanation of In re Aller’s applicability to the facts of the case at hand has been provided and a prima facie case of obviousness has been established.  Finally, it is noted Applicant has not demonstrated criticality nor provided evidence of unexpected results of the claimed height or the number of optical connections.  
Applicant’s arguments regarding claims 12 and 18, see pages 12-14, have been considered but are not persuasive.  Applicant states that adequate rationale has not been provided for the combination of Coburn with Smrha for four reasons.  First, Applicant states that the Office’s reasoning of achieving “a modules that has adapters at both the front and rear ends” does not have a connection to the claimed “each fiber optic module [being] permitted to be installed from the rear and from the front.”  However, as stated in the rejection of claims 12 and 18 above, a module that has adapters at both the front and rear ends would benefit from being configured to be installed from both the rear chassis end and from the front chassis end in order to increase accessibility and to improve installation convenience.  
Second, Applicant states that “Smrha is not configured to have modules with enclosures” and modification by Coburn would change the principle of operation of Smrha.  However, this is not found persuasive because modifying the modules as taught by Smrha with the structure of an enclosed cassette is merely a combination of familiar elements that when combined according to known methods would yield predictable results.  While Smrha discusses open cable connection locations, this does not constitute a teaching away from an alternative, such as an enclosed module, because the disclosure of Smrha does not criticize, discredit or otherwise discourage the combination with Coburn.  Any modification necessarily involves a consideration of the tradeoffs involved.  One having ordinary skill would find it obvious and have been motivated to incorporate the enclosed module of Coburn for the purpose of providing additional protection for the optical fibers and reducing clutter by encasing the fibers within said enclosed module.  
Third, Applicant states Smrha only discloses using one type of adapter and would be not be configured to receive different connections between its front end and rear end.  However, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference but rather, what the combined teachings of those references would have suggested to those of ordinary skill in the art.  In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981).  Modification of the modules of Smrha to allow adapters at both the front end and rear end is merely a combination of familiar elements that when combined according to known methods would yield predictable results.  Further, one having ordinary skill in the art would be motivated to do so for the purpose of allowing greater flexibility in the connections between the adapter panel and other telecommunications equipment.
Fourth, In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In this instance, one with the level of ordinary skill at the time the invention was made would have the knowledge to and have been motivated to incorporate the enclosed module of Coburn for the purpose of providing additional protection for the optical fibers and reducing clutter by encasing the fibers within said enclosed module.  


Conclusion
Applicant’s amendments necessitated the new grounds of rejection.  As such, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS H CHU whose telephone number is (571)272-8655.  The examiner can normally be reached on Mon-Fri 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-239797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general or clerical nature should be directed to the Technology Center 2800 receptionist at telephone number (571) 272-1562.



Chris H. Chu
/CHRIS H CHU/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        August 17, 2022